Citation Nr: 1811041	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to an initial compensable rating for bilateral hearing loss.

Entitlement to an initial increased rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to September 1969.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a March 2011 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From November 24, 2010, tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for service-connected tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

A standard February 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran's service treatment and personnel records have been obtained.  Post-service private treatment records have also been obtained.

II.  Increased Rating for Tinnitus 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The RO rated the Veteran's tinnitus under DC 6260 of 38 C.F.R. § 4.87.  This DC provides a maximum rating of 10 percent, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260, Note 2 (2016).  Since DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus, the Veteran's claim for an evaluation greater than 10 percent must be denied.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for the disorder.  38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus (or a separate evaluation for each ear), the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran last underwent a VA examination in February 2011 for his bilateral hearing loss.  In a July 2013 statement, the Veteran reported that his hearing loss has continued to decline since his last VA examination.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.
Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA and/or private treatment records.

2.  Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests and studies, including controlled Maryland CNC speech discrimination test and a puretone audiometry test, should be conducted, and the reports should be incorporated into the examination report.
 

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


